Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/26/2022 has been considered.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose a controller to control the image forming unit to form a third pattern image on a second sheet, control the reading unit to read the third pattern image on the second sheet, convert a reading result of the third pattern image by the reading unit, based on the second conversion condition, and update the first conversion condition based on the converted reading result of the third pattern image by the reading unit in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/HOANG X NGO/Primary Examiner, Art Unit 2852